    Case 2:20-cr-00012-MHT-WC Document 23 Filed 04/29/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )      CRIMINAL ACTION NO.
              v.                   )          2:20cr12-MHT
                                   )              (WO)
JEFFREY SCOTT CARTER               )

                        OPINION AND ORDER

    This case is before the court on defendant Jeffrey

Scott Carter’s motion to continue his trial.                     For the

reasons set forth below, the court finds that Carter’s

trial, now set for May 11, 2020, should be continued

pursuant to 18 U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court   is   limited    by   the   requirements       of   the    Speedy

Trial Act, 18 U.S.C. § 3161.           The Act provides in part:

          “In any case in which a plea of not
          guilty is entered, the trial of a
          defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
    Case 2:20-cr-00012-MHT-WC Document 23 Filed 04/29/20 Page 2 of 4



          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).          The Act excludes any continuance based

on “findings that the ends of justice served by taking

such action outweigh the best interest of the public

and the defendant in a speedy trial.”                 § 3161(h)(7)(A).

In granting such a continuance, the court may consider,

among other factors, whether the failure to grant the

continuance “would deny counsel for the defendant ...

reasonable      time    necessary    for      effective      preparation,

taking   into    account    the     exercise     of    due    diligence.”

§ 3161(h)(7)(B)(iv).         The Act also excludes any delay

“resulting       from      any    proceeding,           including      any

examinations,      to    determine      the    mental    competency     or

physical capacity of the defendant.”               § 3161(h)(1)(A).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Carter in a speedy trial.

Carter is in custody.            He and his attorney agree that



                                    2
       Case 2:20-cr-00012-MHT-WC Document 23 Filed 04/29/20 Page 3 of 4



he should receive a forensic psychological evaluation

before proceeding with change of plea proceedings or

with     a    trial.         But    because        of    limits           imposed       in

response       to     the    COVID-19     pandemic,           experts        are       not

currently          allowed     into      the       Montgomery             City    Jail.

Accordingly,          Carter       has    not       been          evaluated       by     a

forensic       psychologist.             Therefore,           a    continuance          is

necessary to allow defense counsel reasonable time to

prepare effectively for trial or to consider a plea

agreement.            During an on-the-record conference call,

defense counsel clarified that a continuance until the

court’s       August     trial     term       is   preferred.              The    court

finds that such a continuance would facilitate a fair

trial        and    would    not    prejudice           the       parties        or    the

public.            Further,    there      is       no   objection           from       the

government regarding Carter’s request.

       The     jury    selection      and      trial     of        this    case       will

therefore be continued.


                                         ***

       Accordingly, it is ORDERED as follows:


                                          3
    Case 2:20-cr-00012-MHT-WC Document 23 Filed 04/29/20 Page 4 of 4



    (1) The motion to continue the trial (doc. no. 19)

is granted.

    (2)   The    jury    selection     and    trial    for   defendant

Jeffrey Carter, now set for May 11, 2020, are continued

until August 24, 2020, at 10:00 a.m., in the Frank M.

Johnson Jr. United States Courthouse Complex, Courtroom

2FMJ, One Church Street, Montgomery, Alabama.

    The United States Magistrate Judge shall conduct a

pretrial conference prior to the August 24 trial term.

    DONE, this the 29th day of April, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
